

114 HR 6169 IH: Ending Legacy Lawsuit Abuse Act
U.S. House of Representatives
2016-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6169IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2016Mr. Boustany introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Federal Water Pollution Control Act to permit removal to United States district courts
			 of certain civil actions filed in State courts.
	
 1.Short titleThis Act may be cited as the Ending Legacy Lawsuit Abuse Act. 2.Removal of civil actions filed in State courtsThe Federal Water Pollution Control Act is amended by inserting after section 505 (33 U.S.C. 1365) the following:
			
 505A.Removal of civil actions filed in State courtsAny civil action filed in a State court that involves a claim of environmental contamination that impacts or threatens to impact any waters of the United States subject to the jurisdiction of the Corps of Engineers may be removed by the defendant to the United States district court for the district in which the civil action is pending..
		